Title: From George Washington to Benjamin Lincoln, 2 May 1788
From: Washington, George
To: Lincoln, Benjamin



My dear Sir,
Mount Vernon 2d May 1788.

I have now to acknowledge the receipt of your favor of the 19th of March, which should have been done at an earlier period had any thing transpired in these parts which was worth communicating. I can now, with pleasure, inform you that the State of Maryland adopted the proposed Constitution last monday by a very large majority; this you will undoubtedly have announced by the publick papers before this letter reaches you, but that State will not receive the sole benefit of its adoption, it will have a very considerable influence upon the decision in Virginia, for it has been strongly insisted upon by the opponents in the lower & back Counties in this State that Maryland would reject it by a large majority; the result being found so directly opposite to this assertion will operate very powerfully upon the sentiments of many who were before undecided and will tend to fix them in favor of the Constitution; it will, if I am not misinformed, have this effect upon many who are chosen to the Convention and who have depended, in a great measure, upon the determination of Maryland to confirm their opinion. But, exclusive of this influence, the most accurate returns of the members of the Convention, with their sentiments, so far as they were known, annexed, gave a decided majority in favor of the Constitution, and the prevailing opinion is, that it gains advocates daily. I have never, for my own part, once doubted of its adoption here, and if I had at any time been wavering in my opinion the present appearances & concurrent information would have compleatly fixed it.
I am sorry to find by your letter that there is so much of the spirit of insurrection yet remaining in your State, and that it discovered itself so strongly in your last Assembly, but I hope the influence of those Gentlemen who are friendly to the proposed Constitution, and the conciliatory disposition which was shewn

by many of the minority in your Convention will so far pervade the State as to prevent that factious spirit from gaining ground.
Mrs Washington & the Children thank you for your kind remembrance of them & unite with me in the best wishes for your happiness. With sentiments of the highest esteem & regard, I am, my dear Sir, Yr most Obedt & Hble Servt

Go: Washington


P.S. Enclosed is a letter from your young friend.

